Citation Nr: 0922325	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-27 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
denied service connection for Type II diabetes mellitus.  The 
Veteran perfected an appeal regarding this issue.

In May 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder. 

The Board, in November 2008, remanded the appeal in order to 
obtain a VA examination in which the examiner provided an 
opinion regarding the etiology of the diabetes.  This 
development has been completed.  As detailed below, the Board 
finds that the record now contains sufficient evidence on 
which to grant the claim.  Therefore, no further development 
is required.


FINDING OF FACT

The medical evidence shows a current diagnosis of Type II 
diabetes mellitus; the competent opinion evidence of record 
supports the claim that the Veteran's diabetes began during 
active service.


CONCLUSION OF LAW

Diabetes mellitus, Type II was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), as the law relates to 
this case.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A.  Herein, the Board finds the 
current record is sufficient to substantiate the claim for 
service connection for Type II diabetes mellitus.  Given the 
full grant of the issue currently before the Board, it is not 
necessary to address the RO's efforts to comply with the 
VCAA.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
diabetes mellitus, will be considered to have been incurred 
in or aggravated by service even though there is no evidence 
of such disease during the period of service.  See 38 C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the disability became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 



Factual Background

The Veteran has active duty from May 1981 to September 2002.  
There is medical evidence of a firm diagnosis of diabetes 
mellitus, type II beginning in July 2005 or less than three 
years after service.  The Veteran contends that his diabetes 
mellitus began during his period of active service.  He 
asserts, in essence, that he had symptoms of what was 
eventually diagnosed as diabetes prior to his separation from 
service in September 2002.

Prior to the November 2008 Board remand, the claims file 
contained the Veteran's service treatment records and post-
service records.  Review of the service treatment records 
indicates no diagnosis of diabetes.  As noted in the Board 
remand, the service treatment records do establish that the 
Veteran received treatment for blurred vision several times 
during service.  However, provider notes indicate that the 
Veteran's occasional blurred vision was probably secondary to 
ocular migraines.  A May 1996 record indicates that the 
Veteran's liver enzymes were elevated while his creatinine 
and blood sugar readings were normal.

The first mention of diabetes in the record is dated in July 
2005, a little less than three years after the Veteran's 
separation from service.  This July 2005 VA record was 
written by L.C., M.D. (initials used to protect privacy).  
The physician indicated that this was a new diagnosis of Type 
II diabetes mellitus.  Dr. L.C. observed that the Veteran 
reported having blurred vision and other symptoms compatible 
with the diagnosis of diabetes during service.  Based on his 
current fasting blood sugar levels, she opined that "it 
[was] almost certain" that the Veteran had diabetes while in 
service, but that it was not diagnosed.  Dr. L.C. reiterated 
this opinion again in this document and has since provided 
the opinion that the disability began in service.  In this 
regard, in a February 2008 record Dr. L.C. wrote that "he 
likely had diabetes at least from anywhere from five to ten 
years prior to this diagnosis [in 2005] for his glucose to be 
that high at the time of diagnosis."  The Board notes that 
the Veteran was in service in the time period five to ten 
years prior to diagnosis.

In the November 2008 remand, the Board acknowledged the 
earlier opinion of Dr. L.C., but highlighted that it did not 
appear that she reviewed the service treatment records.  
Based on this lack of review of the service treatment 
records, the Board found that this opinion was of 
questionable probative value.  The Board remanded the appeal 
to schedule the Veteran for an examination in which the 
examiner would provide an opinion regarding etiology after 
benefit of review of the claims file.

The Veteran underwent this examination in January 2009.  The 
examiner reported review of the claims file.  Review of the 
report indicates that the examiner performed a thorough 
examination, including review of current symptoms and 
laboratory tests.  The examiner found that the Veteran had 
diabetes, but noted that the type was indeterminate.  

The VA physician reviewed the opinion from by Dr. L.C. and 
indicated agreement, in essence, with her conclusion 
regarding the in-service onset date for the Veteran's 
diabetes mellitus.  The examiner noted that he had found 
normal blood sugar reports and urine tests from the middle 
1990s but none for the time of separation.  The examiner 
indicated that the Veteran had blurred vision that began to 
bother him in the late 1980s and middle 1990s.  The examiner 
opined that the diabetes was as likely as not associated with 
or started during his time in the service.

Analysis

The Board finds that service connection for Type II diabetes 
mellitus is warranted.  The Veteran was not diagnosed with 
diabetes during service or within one year of separation from 
service.  However, a firm diagnosis of the claimed disorder 
was established in July 2005, less than three years after 
service, and the only competent evidence that addresses the 
nexus question at hand supports the contended causal link.  
In support of Dr. L.C.'s opinion, it is noted that the 
Veteran had blurry vision during service, which the clinician 
attributed to diabetes.  A VA physician who subsequently 
evaluated the Veteran concurred with Dr. L.C.'s opinion, also 
pointing to the in-service blurred vision.  While the 
probative value of both opinions is weakened by a failure to 
explain normal in-service blood glucose levels, there is no 
contrary competent opinion of record.  On this basis, the 
Board finds that service connection for Type II diabetes 
mellitus is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).


ORDER

Entitlement to service connection for Type II diabetes 
mellitus is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


